DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the specification has overcome the specification objection.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hu (CN 2730167) which discloses many exhaust openings, but does not include the filter and fan construction in the claimed orientation and in the claimed location and further does not describe the exhaust valves as check valves (i.e. one-way valves), rather the exhaust valves permit air to pass into and out of the garment.  To modify Hu to reorient the fan orientation (modify the fan 9 to provide positive pressure rather than suction) as well as to provide check valves would render Hu inoperable for its intended purpose and would be the result of impermissible hindsight reconstruction.  If the exhaust valves were check valves, the cooling feature would be limited because air would only be permitted to escape rather than enter through the exhaust valves as disclosed in Hu.  If the orientation of the fan 9 were modified to provide positive pressure then the two fans would be providing positive pressure and would change the purpose of the fan 9 entirely (which is to exhaust the interior of the garment).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732        

/ALISSA L HOEY/Primary Examiner, Art Unit 3732